The plaintiff in error, Lem Hill, was convicted in the county court of Canadian county on an information charging assault and battery, in that he did assault, strike, beat, and bruise one Minnie Robinson, and in accordance with the verdict of the jury was sentenced to pay a fine of $100 and the costs, and in default of the payment of the fine and costs that he be confined in the county jail or at work on the public roads until said fine and these costs are satisfied as by the statute provided. From the judgment he appealed, by filing in this court May 24, 1917, a petition in error, with case-made.
No brief has been filed, and when the case was called for final submission no appearance was made in behalf of the plaintiff in error. Thereupon the case was submitted on the merits. From an examination of the record it appears that the defendant admitted the assault and battery and relied upon self-defense as a justification. The information is sufficient, the instructions of the court fully and fairly cover the law of the case, and no objection was made or exception taken thereto. Our conclusion is that the appeal in this case is without merit.
The judgment herein is therefore affirmed. Mandate forthwith.